DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     Response to Arguments
The examiner acknowledges that the amended claim set corrects the issues noted by the previous 112 rejections. All of the previous 112 rejections have been withdrawn. Noting, that claim 9 is understood to be a single embodiment. 
Applicant’s arguments, see (Pg. 10, ¶1), filed on 3-18-2021, with respect to the amended feature of claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Yoshiyuki et al. (JP-H03,243,309), in view of Arvidson et al. (US-2008/0,118,639), and in further view of Tom Kubota (WO-2005/033,390)                                                  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-2, 5, 9 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiyuki et al. (JP-H03,243,309, hereinafter Yoshiyuki), in view of Arvidson et al. (US-2008/0,118,639, hereinafter Arvidson), and in further view of Tom Kubota (WO-2005/033,390, hereinafter Kubota)Regarding claim 1, 	
A production method for a fiber reinforced resin prepreg sheet material, the method comprising: 
a superimposing step of conveying and superimposing a fiber sheet material and a resin sheet material, 
wherein the resin in the resin sheet material is consisting of a thermoplastic resin; 
an integrating step of obtaining a composite sheet material by heating and pressing while conveying the superimposed fiber sheet material and resin sheet material and thereby melting and impregnating or semi-impregnating and integrating the resin sheet material into the fiber sheet material; and 
a solidifying step of solidifying a resin by cooling while conveying the composite sheet material and thereby forming a fiber reinforced resin sheet material. 
wherein in the superimposing step, a side end portion of the fiber sheet material is arranged outside a side end portion of the resin sheet material, and the fiber sheet, material and the resin sheet material are superimposed
Yoshiyuki teaches the following:
(Pg. 2, ¶2, lines 3-8) teaches that, the invention disclosed comprises a method for producing a pre-preg according to the present invention. Wherein the pre-preg fabrication includes a step in which at least one of the surfaces of a reinforcing fiber bundle arranged in a sheet to at least one side carries a resin. The mold sheet is superimposed on the resin carrying surface, and the superimposed body is passed between at least a pair of rolls and subjected to a pressure allowing for transfer of the resin to the reinforcing fiber bundle. 
(Pg. 2, ¶2, lines 6-8) teaches that the superimposed body is passed between at least a pair of rolls and subjected to a pressure allowing for transfer of the resin to the reinforcing fiber bundle, impregnate and expand the reinforcing fiber bundle. (Pg. 4, H15, lines 1-5) teaches that the resin sheet is overlaid on the top and bottom of the fiber bundle (41). After being heated by the heating plate (49), the laminated body is passed through a two-stage press roll (50), pressed from above and below, and the resin (44) carried on the release sheet is transferred and impregnated into the reinforcing fiber bundle (41).
(Pg. 1, ¶1, lines 21-29) teaches that displayed in (Fig. 5), at the position of the press roll (35 & 36), the resin (31) to be impregnated into the reinforcing fiber bundle is spread in the pre-preg width direction (release sheet width direction). Then, both side portions (31a & 31b) in the width direction of the resin to be spread out protrude outside the width (Wp) of the pre-preg to be manufactured, if the protruding resin portions (31a & 31b) are within the width of the release sheet (32 & 33), there is no problem with the cutting allowance, or the width of.
Regarding claim 1, Yoshiyuki is silent on the following limitation(s):
(b) & (d)

It should be noted that Yoshiyuki teaches that the resin may be heated by a heating means to reduce its viscosity by several points to improve the fluidity of the resin, (Pg. 1, lines (Pg. 1). Additionally, Yoshiyuki teaches that the resin supported on the release sheet 42 and /'or the release sheet 43 is not particularly limited, but typical examples thereof include a thermosetting resin and a resin obtained by mixing a thermosetting resin and a thermoplastic resin, (Pg. 3).
Regarding Claim 1, Yoshiyuki teaches the superimposing of a fiber sheet and resin sheet such to form a prepreg via heating and pressing to enact melting and impregnating, in analogous art for the production of a prepreg comprising a fiber reinforced plastic composition, Arvidson suggests details regarding different types of resins that may be 
 ([0051]) teaches that the fiber network is carried into coating tank 108 wherein it is coated or impregnated with a liquid, as is more specifically disclosed below. ([0058]) teaches that it has been found that the type of liquid that is used to coat the yarns may vary widely. The liquid may be a thermoplastic, thermosetting, elastomeric or a hybrid or blended resin of such materials. Noting, that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success and/or the simple substitution of one known element for another to obtain predictable result allows for the case law related to KSR to be implemented. 
([0052]) teaches that the coated fiber network layer is dried, preferably by passing through a first heated oven 112. ([0067]) teaches that after application of the coating composition to the yarns, the high strength fiber network is consolidated to form a matrix composition/fibers combination. By “consolidating” is meant that the matrix material and the fiber network layer are combined into a single unitary layer. Consolidation can occur via drying, cooling, heating, pressure or a combination thereof. Noting, ([0080]) lists some temperature and pressure parameters utilized. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-preg production process that KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 

Regarding claim 1, Yoshiyuki/Arvidson are silent on the following limitation(s):
(d)’s cooling while conveying the composite
It should be noted that both Yoshiyuki and Arvidson both teaching some variety of the following. Specifically, Yoshiyuki stating on (Pg. 5, ¶16, lines 1-2) teaches that the pre-preg (51) to be a product at the center is wound around a roll (66). With Arvidson on 122, with either the nip rollers 120 or the wind up roller 122 providing tension on the unidirectionally oriented fiber structure. Highlighting, that the product would naturally cool to room temperature while wound on the roller as time passes as is described in the disclosure of Yoshiyuki & Arvidson. One may consider the rolling onto a roll, a further processing step that takes places after an amount / degree of curing has transpired.Regarding Claim 1, Yoshiyuki teaches the superimposing of a fiber sheet and resin sheet such to form a prepreg via heating and pressing to enact melting and impregnating, in analogous art for a manufacturing method for composite material that utilizes epoxy resin composition, fibers, and heated rollers utilized for impregnating fibers with epoxy resin as they pass between the heated rollers, the art further disclosing a cooling step, in this regard Kubota teaches the following: 
(Pg. 5, lines 6-9) teaches that cooling may occur naturally or be aided by cooling rolls (not shown) after the ironed fiber bundles and matrix material leaves the Page 7 drive rollers. Alternatively, a temperature control device (not shown) may be used to increase or decrease the rate of cooling. 
  	Kubota further suggests that the benefit of using a cooling step that also conveys the material is it provides a means for implementing cooling rollers and a temperature control device that can be used to control the rate of cooling, (Pg. 5, lines 6-9). 

Regarding claim 2, 
Wherein at least in the superimposing step to the solidifying step, the fiber sheet material is conveyed in a state where a tension is applied across the entire width thereof, the composite sheet material and the fiber reinforced resin sheet material are conveyed in a state where a tension is applied across an entire width including a side end portion of the fiber sheet material where the resin sheet material is not impregnated or semi-impregnated into the fiber sheet material.
Yoshiyuki teaches the following:
(Pg. 2, ¶2, lines 8-11} teaches that in the pre-preg manufacturing method to be performed, the surface length of one of the pair of rolls is equal to or longer than the width of the pre-preg to be prepared.
Regarding claim 5, 	
Wherein in the integrating step, for the fiber sheet material comprising a plurality of fiber bundles or the spread fiber bundles arranged in the width direction, both side end portions of the resin sheet material are impregnated or semi-impregnated into the fiber bundle or spread fiber bundle arranged at an utmost side-end of the fiber sheet material.
Yoshiyuki teaches the following:
(Pg. 1, ¶1, lines 21-27) in addition, as shown in (Fig. 5), the position of the press roll (35 & 36), and the resin {31} to be impregnated into the reinforcing fiber bundle is spread in the pre-preg width direction (release sheet width direction). Then, both side portions (31a & 31b) in the width direction of the resin to be spread out protrude outside the width (Wp) of the pre-preg to be manufactured, if the protruding resin portions (31a & 31b) are within the width of the release sheet (32 &33), there is no problem with the cutting allowance, or the width of the resin or release sheet may be reduced depending on the pressing force of the press rolls {35 &. 36), Highlighting, that the utmost edges of the fibers are embedded with resin if they fall within the length of the roller, if not they fail outside of the desired (Wp) and are thus cut off, in addition edges that are impregnated may still be cut off if they fall outside the desired (Wp).
Regarding claim 9, 	
Wherein in the superimposing step, the resin sheet material is superimposed on one side of the fiber sheet material, and 
in the integrating step, a heating temperature on a first side of the superimposed fiber sheet material is set equal to or higher than a melting temperature of the resin sheet material, and 
a heating temperature on a second side opposite to the first side of the superimposed resin sheet material is set lower than the melting temperature of the resin sheet material.
Yoshiyuki teaches the following:
(Pg.2, ¶2, lines 3-8) teaches that the invention disclosed is for a method for producing a pre-preg according to the present invention, includes a separation method in which at least one of the surfaces of a reinforcing fiber bundle arranged in a sheet is attached to at least one different sheet with a side carrying a resin. The mold sheet is superimposed on the resin carrying surface, and the superimposed body is passed between at least a pair of rolls and subjected to a pressure allowing for transfer of the resin to the reinforcing fiber bundle, impregnate and expand the reinforcing fiber bundle.
Regarding claim 9 Yoshiyuki/Arvidson are silent on the following limitation: 
(b) & (c)


Regarding Claim 9, in analogous art as applied above in claim 1, the art further discussing the temperature used for heating the resin material, in this regard Kubota teaches the following: 
(Pg. 4, lines 27-30) teaches that the temperature of the rollers (20) is determined by the matrix material used, and should be sufficient to melt the matrix material. Noting, this covers the case for heating the fiber above and equal to the melting temperature of the resin sheet's melting temperature. 
(Pg. 4, lines 27-30) teaches that the temperature of the rollers (20) is determined by the matrix material used, and should be sufficient to melt the matrix material. Noting, this covers the two case for heating the resin material first above and second equal to its melting temperature. Kubota does not speak to a scenario of heating the resin material sheet to below its melting temperature. However, recognizing that there are only three options, first heating the resin material sheet to a temperature above its melting temperature, second heating the resin 
 	Kubota further suggests that the benefit of using an optimized heating temperature on a side of the superimposed fiber sheet material that is set lower to, equal to, or higher than a melting temperature of the resin sheet material is this provides a means for fabricating a composite fabric material that has superior tensile properties, compression properties, propagation properties, impact properties, and impact dispersion, (Pg. 2, lines 8-10).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-preg production process that implements the superimposition of a fiber sheet with a resin sheet, allowing for the resin to be impregnated into the fiber sheet, the pressure and heating from plates and rollers to form the fiber prepreg of Yoshiyuki/Arvidson, by utilizing an optimized heating temperature on a side of the superimposed fiber sheet material is set lower to, equal to or higher than a melting temperature of the resin sheet material, as taught by Kubota. Highlighting, implementation of an optimized heating temperature on a side of the superimposed fiber sheet material is set lower to, equal to or higher than a melting temperature of the resin sheet material allows for fabricating a composite fabric material that has superior tensile properties, compression properties, propagation properties, impact properties, and impact dispersion.

Regarding claim 16,
 Whereby after the solidifying step, a prepreg sheet with a cured resin that does not protrude from the side end portion of the prepreg sheet can be further processed.
It should be noted that Yoshiyuki and Arvidson both teach some variety of the following. Specifically, Yoshiyuki stating on (Pg. 5, ¶16, lines 1-2) teaches that the pre-preg (51) to be a product at the center is wound around a roll (66). With Arvidson on ([0054]) teaches that the substrate and the consolidated unitape can then be wound into a continuous roll on roller 122, with either the nip rollers 120 or the wind up roller 122 providing tension on the unidirectionally oriented fiber structure. Highlighting, that the product would naturally cool to room temperature while wound on the roller as time passes as is described in the disclosure of Yoshiyuki & Arvidson. One may consider the rolling onto a roll, a further processing step that takes places after an amount / degree of curing has transpired.Regarding Claim 16, in analogous art as applied above in claim 1, the art further discussing post processing including applications for the prepreg, and in this regard Kubota teaches the following: 
(Pg. 1, lines 13-15) teaches that composite fabric materials, or fiber-reinforced plastic materials, have been widely used as component materials of aircrafts, boats, sporting goods and other items. As such, it is understood that further 
 	Kubota further suggests that the benefit of implementing fiber-reinforced plastic materials to be further processed as component of aircrafts, boats, sporting goods is known in the art, (Pg. 1, lines 13-15). As such, KSR may be applied as was above regarding the further processing of fiber-reinforced plastic materials into component of aircrafts, boats, and sporting goods. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-preg production process that implements the superimposition of a fiber sheet with a resin sheet, allowing for the resin to be impregnated into the fiber sheet, the pressure and heating from plates and rollers to form the fiber prepreg of Yoshiyuki/Arvidson, by utilizing fiber-reinforced plastic materials and further processing them into components of aircrafts, boats, sporting goods, as taught by Kubota. Highlighting, implementation of fiber-reinforced 
B.) Claim(s) 3, & 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiyuki, in view of Arvidson, in view of Kubota, and in further view of Daisaku et al. (JP-2004-225,183, hereinafter Daisaku) 
Regarding claim 3, Yoshiyuki as modified above is silent on the following:
A fluidly-spreading step of spreading a fiber bundle by moving the fiber bundle in a width direction while bending a fiber by causing fluid to pass through the fiber bundle;
a longitudinal vibration applying step of repeatedly applying a change operation in which a part of the fiber bundle is pressed to become in a state of tension while causing a contact member to contact the fiber bundle to be conveyed, and then the contact member is spaced from the fiber bundle in the state of tension and temporarily setting the fiber bundle into a state of relaxation; and 
a lateral vibration applying step of reciprocatively vibrating, in the width direction, the fiber bundle having been spread.
Regarding Claim 3, in analogous art as applied above in claim 1, the art further discussing the orientation of fibers, in this regard Kubota teaches the following:
(Pg. 4, lines 10-14) teaches that a plurality of fiber bundles (12) each in the shape of a tape may be arranged in parallel and adjacent each other so the finished composite fabric product will have a desired width or area, this is accomplished with a comb (16), The comb (16) is used to help maintain the orientation of the fibers in the bundle(s). After the fiber bundles have the desired orientation, a matrix material (18) is placed above and below the fiber bundles (12) by, for example, a reel. (Pg. 4, lines 27-30) teaches that a pair of heated pressure rollers (compaction rolls) 20 may be used to apply heat and pressure to the fiber bundle 12 and the matrix material 18.
 	Kubota further suggests that the benefit of using rollers and heated pressure rollers (compression rollers) along with a comb on a moving fiber bundle is it provides a means for spreading step of the matrix material on to the fiber bundle, while spreading a fiber bundle in a width direction, (Pg. 4, lines 10-14 & lines 27-30),
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-preg production process that implements the superimposition of a fiber sheet with a resin sheet, allowing for the resin to be impregnated into the fiber sheet, the pressure and heating from plates and rollers to form the fiber prepreg of Yoshiyuki/Arvidson, by utilizing rollers and heated pressure rollers (compression rollers) along with a comb on a moving fiber bundle, as taught by Kubota. Highlighting, implementation of rollers and heated pressure rollers (compression rollers) along with a comb on a moving fiber bundle allows for spreading 
(b) & (c)
Regarding claim 3, Yoshiyuki teaches the superimposing of a fiber sheet and resin sheet such to form a prepreg via heating and pressing to enact melting and impregnating, in analogous art for the apparatus and production method and for composite materials that utilizes fibers infused resin via pressing rollers, Daisaku suggests provide ultrasonic vibrations to the fiber bundles, in this regard Daisaku teaches the following:
([0008], lines 5-7) teaches that an opening method is provided wherein the fiber is further opened using a vertical vibration roll vibrating in the vertical direction with respect to the running direction of the reinforcing fiber bundle.
([0008], lines 3-6) teaches that the fiber is opened by sequentially contacting the roll under tension, the fiber is spread using a horizontal vibrating roll vibrating in the roll axis direction, and further using a vertical vibrating roll vibrating vertically in the running direction of the reinforcing fiber bundle.

 	Daisaku further suggests that the benefit of horizontal and vertical vibration rollers is it provides a means for the reinforcing fiber bundles to be guided to the fiber opening means (6) that first spreads and widens the fibers by the lateral vibrating roll 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-preg production process that implements the superimposition of a fiber sheet with a resin sheet, allowing for the resin to be impregnated into the fiber sheet, the pressure and heating from plates and rollers to form the fiber prepreg of Yoshiyuki as modified above, by utilizing vibrational rollers, as taught by Daisaku. Highlighting, implementation of vibrational rollers allows for the spreading and widening of the fiber bundle such that the formation of a reinforcing fiber sheet maybe be accomplished.
Regarding claim 14,
Wherein in the integrating step, for the fiber sheet material comprising a plurality of the spread fiber bundles arranged in the width direction, both side end portions of the resin sheet material are impregnated or semi-impregnated into the spread fiber bundle arranged at an utmost side-end of the fiber sheet material.
Yoshiyuki teaches the following:
(Pg. 1, ¶1, lines 21-27) in addition, as shown in (Fig. 5), the position of the press roll (35 & 36), and the resin (31) to be impregnated into the reinforcing fiber 
Regarding claim 15,
Wherein in the superimposing step, the fiber sheet material comprising a plurality of the spread fiber bundles arranged in the width direction is shifted in the width direction so that the spread fiber bundles do not overlap with each other.
Regarding Claim 15, in analogous art as applied above in claim 1, the art further discussing the orientation of fibers, in this regard Kubota teaches the following: 
(Pg. 4, lines 10-14) teaches that a plurality of fiber bundles (12) each in the shape of a tape may be arranged in parallel and adjacent each other so the finished composite fabric product will have a desired width or area, this is accomplished with a comb (16). The comb (16) is used to help maintain the orientation of the fibers in the bundle(s). Noting, the comb causes shifting in the width direction. 
 	Kubota further suggests that the benefit of implementing a comb is it provides a means for instigating and maintaining an orientation of the fibers in the bundle. Consequently, implementation of a comb of the fiber bundles leads to achieving straight and parallel fiber orientation which lowers the coefficient of variation, (Pg. 6, lines 23- 26) 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-preg production process that implements the superimposition of a fiber sheet with a resin sheet, allowing for the resin to be impregnated into the fiber sheet, the pressure and heating from plates and rollers to form the fiber prepreg of Yoshiyuki/Arvidson, by utilizing a comb that assisting C.) Claim(s) 4, is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiyuki, in view of Arvidson, in view of Kubota in view of Daisaku and in further view of Jean-Francois Le Costaouec (US-10,406,798, hereinafter Le Costaouec)
Regarding claim 4, 	
Wherein an areal weight of the spread fiber bundle is 10 g/m2 to 80 g/m2.
It should be noted that Yoshiyuki as modified above does not mention specifies on the areal weight of the spread fiber bundles. However, (Claim 18) of Yoshiyuki states that spreading the fibers prior to step (b), allows for a low fiber aerial weights to be achieved. Additionally (Pg. 4, lines 10-14) of Kubota teaches that a plurality of fiber bundles (12) each in the Page 22 shape of a tape may be arranged in parallel and adjacent each other so the finished composite fabric product will have a desired width or area, this is accomplished with a comb (16) as seen in (Fig. 1)
Regarding Claim 4, Yoshiyuki teaches the superimposing of a fiber sheet and resin sheet such to form a prepreg via heating and pressing to enact melting and impregnating, in analogous art as for spread fiber bundles wherein the bundles are oriented via a 
(Col. 5, lines 25-30) teaches that a manipulator (110) may assist with achieving the fiber volume and/or areal weight desired. The manipulator (110) may agitate, disturb, loosen, and/or spread the fiber bundle (150) into a desired fiber volume. The manipulator (110) may be a physical apparatus, such as a spreader bar. Highlighting, that the areal weight of the spread fiber bundle may be optimized via the agitation and manipulation of the fiber bundle. Additionally, citing the case law optimization within prior art, it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). In re Alter, 220 F.2d 454, 456,105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. Le Costaouec discloses the claimed invention except for the optimum areal weight for the spread fiber bundle. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the areal weight of 
 	La Costaouec further suggests that the benefit of using an agitator is it provides a means for optimizing the areal weight of a fiber bundle implemented, (Col. 5, lines 25-30).
  	Noting, that the implementation of an agitator to obtain an optimized and desired areal weight for a fiber bundle is known combination of prior art elements according to known methods to yield predictable results as such the case law related to KSR may be implemented. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-preg 
D.) Claim(s) 6, is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiyuki, in view of Arvidson, in view of Kubota and in further view of Feng et al. (US-10,040,267, hereinafter Feng)
Regarding claim 6, Yoshiyuki as modified above is silent on the following:
Wherein an average thickness in a width direction of the resin sheet material is 10 m to 50 m.
Regarding Claim 6, Yoshiyuki teaches the superimposing of a fiber sheet and resin sheet such to form a prepreg via heating and pressing to enact melting and impregnating, in analogous art as for method for making a composite material having a three-dimensional texture, Feng further discussing details about parameters regarding the thickness of the resin shit material implemented, in this regard Feng teaches the following:
(Col. 3, lines 58-61} teaches that the thermoplastic material layer (16) can be omitted, in this case the base material (18) is directly adhered to the coating layer (12). (Col. 2, lines 61-67) teaches that, the second polymer mixture may be coated 
 	Feng further suggests that the benefit of applying a resin to release sheets, wherein the resin from the release sheet is transferred and applied to a fiber for further processing such as infiltration, provides a means for customizing the amount of resin material applied onto the release sheet via layering, such that the resin coating thickness can be varied from 0.02 mm (20pm) up to 2.0 mm (Col 2, lines 61-67). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-preg production process that implements the superimposition of a fiber sheet with a resin sheet, allowing for the resin to be impregnated into the fiber sheet, the pressure and heating from plates and rollers to form the fiber prepreg of Yoshiyuki as modified above, by utilizing a release material with resin material layered upon it to a desirable height, as taught by Feng. Highlighting, implementation of a release materials with a resin material layered upon it to a predefined height allows for the adjusting and customizing the resin layer thickness deposited on to fiber from 0.02 mm (20pm) up to 2.0 mmE.) Claim(s) 7-8, & 10-13, are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiyuki, in view of Arvidson, in view of Kubota and in further view of Sugahara et al. (US-6,042,765, hereinafter Sugahara)Regarding claim 7, Yoshiyuki as modified above is silent on the following:
Wherein the resin sheet material is formed so that a deviation of the thickness in the width direction from an average thickness thereof falls within ±10% of the average thickness.
Regarding claim 7, Yoshiyuki teaches the superimposing of a fiber sheet and resin sheet such to form a prepreg via heating and pressing to enact melting and impregnating, in analogous art as for method for making a composite material having a three-dimensional texture, in analogous art for the production of composite materials that utilizes fibers bundles and rollers for impregnating said fiber bundles with resin material in the shape of sheets, the art adding further discussion on the parameters of the resin sheet material, in this regard Sugahara teaches the following:
(Col. 7, lines 10-15) teaches that although the thickness of the fiber-reinforced thermoplastic resin sheet is not limited, when the fiber-reinforced thermoplastic resin sheet is thin, the reinforcing effect cannot be obtained, and when it is thick, it is difficult to shape the sheet into the hollow member. Highlighting, that if the desired resin thickness is on the cusp of a critical value and the deviation in the average thickness is too large, the aforementioned consequences would occur, in addition to citing the case law for the optimization of result effective variables, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 
 	Sugahara further suggests that the benefit of using an optimized thickness of the fiber-reinforced thermoplastic resin sheet thickness of the fiber bundle in its width direction as it provides a means for impacting the ability of the reinforcing effect cannot to be obtained, as is with case when fiber-reinforced thermoplastic resin sheet for is too thin, when it is thick, it is difficult to shape the sheet into the hollow member, (Col. 7, lines 10-15). In addition, leading to having a fabrication method which provides a means for having less unevenness in a thickness of the surface layer and excellent mechanical strength, (Abstract) 

Regarding claim 8, Yoshiyuki as modified above is silent on the following:
Wherein the resin sheet, material introduced in the superimposing step is continuously formed by slitting both ends of a resin film while molding the resin film by extrusion molding. 
Regarding Claim 8, in analogous art the art as applied above in claim 7, in addition to utilizing a slitting method to deposit the resin material sheet, in this regard Sugahara teaches the following: 
(Col. 24, lines 50-62} teaches that displayed in the apparatus shown in (Fig. 18) the slit members (130 & 131} provided in front of the fiber unwinding rolls (129) and through-holes at an inside thereof through which the fiber-reinforced thermoplastic resin sheet can pass; a heating roll (143) for heating overlapped portions of the fiber-reinforced thermoplastic resin sheets (128); an extruder (132), provided in front of the heating roll 143, for supplying the resin composition. (Col. 25, lines 24-31} teaches that the obtained fiber-reinforced sheets (128) were passed through the through-holes of the slit members (130 & 131) by taking out fibers from the unwinding rolls (129), so that one ends of the respective fiber sheets (128) are overlapped with each other by the slit members (130 & 131). Noting, that only one end was slit in the example provided, however citing the case law for duplication of parts In re Harza, 274 F.2d 669,124 USPQ 378 (CCPA 1960) the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Sugahara discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the slit members (130 & 131), since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate slit members (130 &131) for the purpose of slitting both ends of the resin film material. 

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-preg production process that implements the superimposition of a fiber sheet with a resin sheet, allowing for the resin to be impregnated into the fiber sheet, the pressure and heating from plates and rollers to form the fiber prepreg of Yoshiyuki as modified above, by utilizing a slitting method to deposit the resin material sheet, as taught by Sugahara. Highlighting, implementation of a slitting method to deposit the resin material sheet allows for the production of a fiber-reinforced thermoplastic resin foamed product having less unevenness in a thickness of a surface layer and excellent mechanical strength.
Regarding claim 10, Yoshiyuki as modified above is silent on the following:
Wherein in the superimposing step, the fiber sheet material is arranged on both sides of the resin sheet material
Regarding claim 10, in analogous art as applied above in claim 7, the art adding further discussion on the fiber sheets arrangement, in this regard Sugahara teaches the following: 
(Col. 16, lines 44-65) teaches that the glass fiber bundles 1 in a roving form comprising filaments were arranged respectively in two stages of upper and lower 
 	Sugahara further suggests that the benefit of using a fiber sheet arranged on both sides of the resin sheet is it provides a means for fabricating a fiber-reinforced thermoplastic resin foamed product having excellent mechanical strength (Abstract).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-preg production process that implements the superimposition of a fiber sheet with a resin sheet, allowing for the resin to be impregnated into the fiber sheet, the pressure and heating from plates and rollers to form the fiber prepreg of Yoshiyuki as modified above, by utilizing a fiber sheet arranged on both sides of the resin sheet, as taught by Sugahara. Highlighting, implementation a fiber sheet arranged on both sides of the resin sheet as mentioned allows for the production of a fiber reinforced thermoplastic resin foamed product having excellent mechanical strength.
Regarding claim 11, Yoshiyuki as modified above is silent on the following:
Wherein in the superimposing step, the fiber sheet material comprising a plurality of the fiber bundles or the spread fiber bundles arranged in the width direction is shifted in the width direction so that the fiber bundles or the spread fiber bundles do not overlap with each other.
Regarding Claim 11, in analogous art as applied above in claim 1, the art further discussing the spreading and orientation of the fibers, in this regard Kubota teaches the following:
(Pg. 4, lines 12-13) teaches that a comb (16) may be optionally used to help maintain the orientation of the fibers in the bundle(s). Noting, the comb causes shifting in the width direction. (Pg. 6, lines 23-26) teaches that the products produced by this method had been shown to have many superior physical properties. As a result of the above-described process, the yarns (tows) are locked in place by the matrix material allowing the yarns to stay in place, which facilitates subsequent lay-up processes if such processes are carried out. The process disclosed achieves straight and parallel fiber orientation which lowers the coefficient of variation.
 	Kubota further suggests that the benefit of implementing a comb is it provides a means for instigating and maintaining an orientation of the fibers in the bundle. Consequently, implementation of a comb of the fiber bundles leads to achieving straight and parallel fiber orientation which lowers the coefficient of variation, (Pg. 6, lines 23- Regarding claim 12, 
Wherein in the superimposing step, both side end portions of the fiber sheet material arranged on both sides of the resin sheet material are arranged outside both side end portions of the resin sheet material.
Yoshiyuki teaches the following:
Recalling that the limitation of the fiber sheet material arranged on both sides of the resin sheet material was addressed above in claim 10. {1)1, lines 21-27) teaches that as shown in (Fig. 5), the position of the press roll (35 & 36), and the resin (31) to be impregnated into the reinforcing fiber bundle is spread in the prepreg width direction (release sheet width direction). Then, both side portions (31a & 31b) in the width direction of the resin to be spread out protrude outside the width (Wp) of the pre-preg to he manufactured, if the protruding resin 
Regarding claim 13, Yoshiyuki as modified above is silent on the following:
Wherein in the integrating step, the composite sheet material is heated and pressed so that a thickness thereof becomes thicker than a thickness in a state where the resin sheet material melts and is completely impregnated into the fiber sheet material.
Regarding claim 13, in analogous art as applied above in claim 7, the art adding further discussion on the fiber sheets arrangement, in this regard Sugahara teaches the following: 
(Col. 18 & Col. 19, Example 3) teaches that a mixture of the resin in a molten state and reinforced fiber bundles was cooled while pressing to thereby obtain a fiber reinforced thermoplastic resin base sheet 25E with a thickness of 0.5 mm. Next, a fiber-reinforced thermoplastic resin base sheet 25F (not shown) with a thickness of 0.3 mm was obtained in the same manner as in Example 2. The fiber-reinforced 
 	Sugahara further suggests that the benefit of stacking multiple layers of fibers provides a means for the formation of a composite sheet material that when heated and pressed may be done so to a desired thickness, (Col. 18 & Col. 19, Example 3)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-preg production process that implements the superimposition of a fiber sheet with a resin sheet, allowing for the resin to be impregnated into the fiber sheet, the pressure and heating from plates and rollers to form the fiber prepreg of Yoshiyuki as modified above, by utilizing a fiber sheets that are stacked to a desired thickness, as taught by Sugahara. Highlighting, implementation a fiber sheets that are stacked to a desired thickness is it allows for the 
	                                                       Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawabe et al. (US-2006/0,137,156) teaches on ([0022]) that the multi-filament bundle that the present invention encompasses is mainly of such conventionally known monofilaments of higher strength as carbon fiber, glass fiber, ceramic fiber, polyoxymethylene fiber, polyamide fiber and so forth. ([0028]) teaches that a high-quality spread multi-filaments sheet, which is wide enough to use as a reinforced material for an article made from FRP and FRTP and is good at resin permeability enabling a fusible thermoplastic resin of high viscosity to be uniformly and smoothly impregnated between the component monofilaments thereof, is provided in an inexpensive way.([0094]) teaches that a heater 7 such as a hot fan heater over the respective fluid flowing portions 31 a, 31 b and 31 c so as to blow hot air towards the respective bundles Tm passing through those portions, and the other structural arrangement thereof is the same as the former. ([0071]) teaches that the tensile force variable system 4 of the apparatus example 1 comprises an elevating rod 42 provided with a press roller 42 a at a lower end portion thereof; an extendable and contracting crank arm 43 engaged to the elevating rod .

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741